           Case 2:21-bk-12663-ER Doc 82 Filed 05/30/21                                             Entered 05/30/21 21:33:40                        Desc
                               Imaged Certificate of Notice                                        Page 1 of 4
                                                               United States Bankruptcy Court
                                                                Central District of California
In re:                                                                                                                  Case No. 21-12663-ER
Hoplite, Inc.                                                                                                           Chapter 11
Hoplite Entertainment, Inc.
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: May 28, 2021                                                Form ID: pdf042                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 30, 2021:
Recip ID                 Recipient Name and Address
db                       Hoplite, Inc., 506 North Croft Avenue, Los Angeles, CA 90048-2511
dbpos                  + Hoplite Entertainment, Inc., 506 North Croft Avenue, Los Angeles, CA 90048-2511

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 30, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 28, 2021 at the address(es) listed below:
Name                               Email Address
Aditi Paranjpye
                                   on behalf of Creditor One Light Media Capital LLC aparanjpye@cairncross.com,
                                   gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com

Eve H Karasik
                                   on behalf of Creditor Kyle Anderson ehk@lnbyb.com

Eve H Karasik
                                   on behalf of Interested Party Kyle Anderson ehk@lnbyb.com

Faye C Rasch
                                   on behalf of Interested Party Courtesy NEF frasch@wgllp.com kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com

Hamid R Rafatjoo
                                   on behalf of Creditor Great Point Media hrafatjoo@raineslaw.com bclark@raineslaw.com
          Case 2:21-bk-12663-ER Doc 82 Filed 05/30/21                                     Entered 05/30/21 21:33:40                  Desc
                              Imaged Certificate of Notice                                Page 2 of 4
District/off: 0973-2                                           User: admin                                                           Page 2 of 2
Date Rcvd: May 28, 2021                                        Form ID: pdf042                                                      Total Noticed: 2
Hatty K Yip
                             on behalf of U.S. Trustee United States Trustee (LA) hatty.yip@usdoj.gov hatty.k.yip@usdoj.gov

Jeffrey I Golden
                             on behalf of Creditor Committee Official Committee of General Unsecured Creditors jgolden@wgllp.com
                             kadele@ecf.courtdrive.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

Kelly L Morrison
                             on behalf of U.S. Trustee United States Trustee (LA) kelly.l.morrison@usdoj.gov

Kevin P Montee
                             on behalf of Creditor VBG 6725 Sunset LLC kmontee@monteefirm.com

Luke N Eaton
                             on behalf of Creditor Bay Point Capital Partners II LP eatonl@pepperlaw.com, jacqueline.sims@troutman.com

Philip A Gasteier
                             on behalf of Interested Party Courtesy NEF pag@lnbrb.com

Richard T Baum
                             on behalf of Debtor Hoplite Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum
                             on behalf of Debtor Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum
                             on behalf of Debtor In Possession Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Tanya Behnam
                             on behalf of Creditor Columbia State Bank tbehnam@polsinelli.com
                             tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com

United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov


TOTAL: 16
    Case 2:21-bk-12663-ER Doc 82 Filed 05/30/21                                            Entered 05/30/21 21:33:40                      Desc
                        Imaged Certificate of Notice                                       Page 3 of 4

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Jeffrey I. Golden, SBN. 133040
 jgolden@wgllp.com
 Weiland Golden Goodrich LLP                                                                               FILED & ENTERED
 650 Town Center Drive, Suite 600
 Costa Mesa, CA 92626
 Phone: (714) 966-1000                                                                                             MAY 28 2021
 Email: jgolden@wgllp.com
                                                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                                                             Central District of California
                                                                                                             BY llewis     DEPUTY CLERK
      Attorney for: Official Committee of Creditors

                                                                         CHANGES MADE
                                            UNITED STATES BANKRUPTCY COURT                                                           BY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION

 In re:                                                                        CASE NO.: 2:21-bk-12663-ER

 HOPLITE, INC., et al.,                                                        Jointly Administered with Case No. 2:21-bk-12546-ER)
          Debtors and Debtor-in-Possession;                                    CHAPTER: 11
                                                                               ADVERSARY NO.:
 HOPTLITE ENTERTAINMENT, INC.,
        Debtors and Debtor-in-Possession;

                                                                                  ORDER ON GRANTING APPLICATION OF
                                                                                 NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                Plaintiff(s)        A SPECIFIC CASE [LBR 2090-1(b)]
                                      vs.




                                                                                         [No hearing required per LBR 2090-1(b)(6)]
                                                            Defendant(s)

The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:

    The Application is granted and the following person may appear as requested in the above-entitled case (specify
    name of applicant): Ted A. Berkowitz (Applicant paid the requisite fee to the District Court on May 27, 2021. See Doc.
    No. 75 at 4.)


    Permission to appear pro hac vice is effective upon payment of the requisite fee to the United States District Court for
    the Central District of California.




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
    Case 2:21-bk-12663-ER Doc 82 Filed 05/30/21                                            Entered 05/30/21 21:33:40                      Desc
                        Imaged Certificate of Notice                                       Page 4 of 4

                                                                            ###




                   Date: May 28, 2021




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
